IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 735
                                          :
APPOINTMENT TO THE CIVIL                  : CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE                :
                                          :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of June, 2022, Kimberly A. Brown, Esquire, Allegheny

County, is hereby appointed as a member of the Civil Procedural Rules Committee for a

term of six years, commencing July 1, 2022.